Citation Nr: 0601559	
Decision Date: 01/18/06    Archive Date: 01/31/06

DOCKET NO.  99-00 669	)	DATE
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas



THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
the service-connected post-traumatic stress disorder (PTSD).  

2.  Entitlement to a total rating based upon individual 
unemployability due to a service-connected disability (TDIU).  



WITNESS AT HEARING ON APPEAL

The veteran





ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from June 1966 to June 
1968.  He died in May 2005.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the RO in 
September 1995 and July 1998.  

The Board denied the claims listed hereinabove in a decision 
promulgated on October 18, 2005 decision, which has 
subsequently vacated in a separate action.  



FINDING OF FACT

In December 2005, the Board was notified that the veteran had 
died in May 2005 during the pendency of the appeal.  



CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this appeal.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2005).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  

This appeal on the merits has become moot by virtue of the 
death of the veteran and must now be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2005).  

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2005).  



ORDER

The appeal as to the claims for an increased rating for the 
service-connected PTSD and for a TDIU rating is dismissed.  



		
STEPHEN L. WILKINS
	Veterans Law Judge, 
	Board of Veterans' Appeals



 Department of Veterans Affairs


